DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 11-12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0379091) in view of Chen et al. (US 2010/0030552) and Tian et al. (US 2008/0098042).
Regarding claim 1, Lin teaches/suggests: A system comprising: 
one or more computer processors (Lin Fig. 9: processor 802); 
one or more computer memories (Lin Fig. 9: memory 804); 
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations for intelligently transforming a digital asset for a target environment (Lin [0097]: “The memory 804 can include any suitable computer-readable medium. The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code.”), the operations comprising: 
receiving asset data describing the digital asset (Lin [0044]: “The input image 304 may be received or otherwise accessed by a system 302 and provided to the trained classifier algorithm 208. The trained classifier algorithm 208 determines that the input image 304 has semantic features 212a.” [The semantic features meet the claimed asset data.]); 
analyzing the received asset data to determine a classification type for the digital asset (Lin [0044]-[0045]: “The trained classifier algorithm 208 matches the input image 304 to an example tagged image 306 having semantic features 212b and an associated tag 308a ... In some embodiments, the classes 210, 214 can be represented by feature vectors that can be used to match images to one another.” [The classes of semantic features meet the claimed classification type.]); 
request additional data associated with the determined classification type, the additional data including semantic data associated with the classification type (Lin [0045]: “Based on the matching provided by the classifier algorithm 208, a suitable application (e.g., the asset management application 200) can generate a tag 308b that includes the same or similar content as the tag 308a;” [0050]: “In some embodiments, the asset management application 200 may select, generate, or otherwise obtain more generic tags that represent the class 210 and that encompass more specific tags applied to individual images in the class.”); 
comparing the additional data to the received asset data, wherein the comparing includes determining missing data, the missing data including data from the additional data which is absent from the asset data (Lin [0045]: “Based on the matching provided by the classifier algorithm 208, a suitable application (e.g., the asset management application 200) can generate a tag 308b that includes the same or similar content as the tag 308a.” [The matching meets the claimed comparing.]); and 
adding the missing data to the asset data (Lin [0047]: “In some embodiments, the asset management application 200 or another suitable application automatically applies one or more tags 308b to the input image 304 to generate the tagged image 310.”).
Lin is silent regarding communicating with a database to request additional data associated with the determined classification type. Chen, however, teaches/suggests a database (Chen [0077]: “The system queries the ontology repository 218 (database) to determine if the ontology class (domain) already exists. If the ontology class does not exist, a new one is created following the sequence described in FIG. 2 and the corresponding information is added to the repository. If the ontology class exists, information derived from the new tag cloud is added to the repository.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the generic tags of Lin to be obtained from the database of Chen because that would have been well-understood, routine, and conventional to obtain such data.

Lin as modified by Chen does not teach/suggest wherein the comparing includes determining conflicting data. Tian, however, teaches/suggests determining conflicting data (Tian [0007]: “Embodiments of the present invention provide a method and apparatus for detecting and resolving data synchronization conflicts;” [0064]: “In the above method, if the client modifies a data item, and identifies a modification type, such as &lt;Delete&gt; or &lt;Replace&gt;, by item modification status information, the server may determine whether there is a conflict by comparing the status information modified by the client with the modification status of the server.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the matching of Lin as modified by Chen to include determining conflicting data as taught/suggested by Tien for synchronization.

Regarding claim 2, Lin as modified by Chen and Tian teaches/suggests: The system of claim 1, wherein the comparing includes using a trained artificial intelligence agent to determine the missing and conflicting data, wherein the artificial intelligence agent is trained on data in the database to determine missing and conflicting data related to a classification type (Lin [0045]: “Based on the matching provided by the classifier algorithm 208, a suitable application (e.g., the asset management application 200) can generate a tag 308b that includes the same or similar content as the tag 308a;” [0050]: “In some embodiments, the asset management application 200 may select, generate, or otherwise obtain more generic tags that represent the class 210 and that encompass more specific tags applied to individual images in the class;” [0033]: “Referring now to the drawings, FIG. 2 is a diagram depicting a process flow in which an asset management application 200 uses clusters 202a, 202b of training images 204a, 204b and associated tags 206a, 206b to train a classifier algorithm 208;” Chen [0077]: “The system queries the ontology repository 218 (database) to determine if the ontology class (domain) already exists. If the ontology class does not exist, a new one is created following the sequence described in FIG. 2 and the corresponding information is added to the repository. If the ontology class exists, information derived from the new tag cloud is added to the repository;” Tian [0064]: “In the above method, if the client modifies a data item, and identifies a modification type, such as &lt;Delete&gt; or &lt;Replace&gt;, by item modification status information, the server may determine whether there is a conflict by comparing the status information modified by the client with the modification status of the server.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Lin as modified by Chen and Tian teaches/suggests: The system of claim 1, wherein the comparing includes determining a difference between the asset data and the additional data (Lin [0045]: “Based on the matching provided by the classifier algorithm 208, a suitable application (e.g., the asset management application 200) can generate a tag 308b that includes the same or similar content as the tag 308a.” [The missing tags meet the claimed difference.]), and performing at least one of the following: 
modifying data in the asset data to eliminate the determined difference (Lin [0047]: “In some embodiments, the asset management application 200 or another suitable application automatically applies one or more tags 308b to the input image 304 to generate the tagged image 310.” [Adding the missing tags meets the claimed modifying.]); and 
flagging data corresponding to the difference within the asset data [This limitation is yet to be considered because of the “at least one” recitation.].

Regarding claim 5, Lin as modified by Chen and Tian teaches/suggests: The system of claim 1, wherein the operations include replacing the conflicting data in the asset data with the associated conflicting data in the additional data (Lin [0045]: “Based on the matching provided by the classifier algorithm 208, a suitable application (e.g., the asset management application 200) can generate a tag 308b that includes the same or similar content as the tag 308a;” [0050]: “In some embodiments, the asset management application 200 may select, generate, or otherwise obtain more generic tags that represent the class 210 and that encompass more specific tags applied to individual images in the class;” Chen [0077]: “The system queries the ontology repository 218 (database) to determine if the ontology class (domain) already exists. If the ontology class does not exist, a new one is created following the sequence described in FIG. 2 and the corresponding information is added to the repository. If the ontology class exists, information derived from the new tag cloud is added to the repository;” Tian [0148]: “For example, if the resolution strategy of the server is a resolution strategy that client has priority, the data of the client must be sent to the server for replacing the data of the server in the conflict case.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Lin as modified by Chen and Tian teaches/suggests: The system of claim 1, wherein the database includes ontological data associated with classification types (Chen [0077]: “The system queries the ontology repository 218 (database) to determine if the ontology class (domain) already exists. If the ontology class does not exist, a new one is created following the sequence described in FIG. 2 and the corresponding information is added to the repository. If the ontology class exists, information derived from the new tag cloud is added to the repository.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 11-12 and 14-16 recite limitations similar in scope to those of claims 1-2 and 4-6, respectively, and are rejected for the same reason(s). Lin as modified by Chen and Tian further teaches/suggests a non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, perform operations (Lin [0097]: “The memory 804 can include any suitable computer-readable medium. The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code.”).

Claim 20 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0379091) in view of Chen et al. (US 2010/0030552) and Tian et al. (US 2008/0098042) as applied to claims 1 and 11 above, and further in view of Trainor (US 2015/0379774).
Regarding claim 3, Lin as modified by Chen and Tian does not teach/suggest: The system of claim 1, the operations further including receiving environment data describing the target environment, and wherein the requesting additional data includes requesting data associated with the determined classification type and associated with the environment data. Trainor, however, teaches/suggests receiving environment data describing the target environment (Trainor [0071]: “Using this data, the data analytics system 38 makes a three-way match between the real-world scene information (e.g. environmental, contextual and/or user input/feedback information), the user information (as captured in the user data record 40) and the content metadata, to identify a set of digital content items 36 whose metadata suitably aligns with both the current real-world scene and the user preferences, e.g. interests and/or opinions.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the tags of Lin as modified by Chen and Tian to be associated with real-world scene information (the claimed environment data) as taught/suggested by Trainor to align with the current real-world scene.

As such, Lin as modified by Chen, Tian, and Trainor teaches/suggests wherein the requesting additional data includes requesting data associated with the determined classification type and associated with the environment data (Lin [0045]: “Based on the matching provided by the classifier algorithm 208, a suitable application (e.g., the asset management application 200) can generate a tag 308b that includes the same or similar content as the tag 308a;” [0050]: “In some embodiments, the asset management application 200 may select, generate, or otherwise obtain more generic tags that represent the class 210 and that encompass more specific tags applied to individual images in the class;” Trainor [0071]: “Using this data, the data analytics system 38 makes a three-way match between the real-world scene information (e.g. environmental, contextual and/or user input/feedback information), the user information (as captured in the user data record 40) and the content metadata, to identify a set of digital content items 36 whose metadata suitably aligns with both the current real-world scene and the user preferences, e.g. interests and/or opinions.”).

Claim 13 recites limitations similar in scope to those of claim 3 and is rejected for the same reason(s).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0379091) in view of Chen et al. (US 2010/0030552) and Tian et al. (US 2008/0098042) as applied to claim 1 above, and further in view of Poulos et al. (US 2014/0333666) and Nussbaum et al. (US 10970923).
Regarding claim 10, Lin as modified by Chen and Tian does not teach/suggest: The system of claim 1, wherein the operations include: 
further analyzing the asset data to determine padding within the digital asset; 
comparing the determined padding to potential padding as described within the additional data, wherein the potential padding may be associated with the target environment; and 
performing one or more of the following: 
modifying the determined padding to match the potential padding; and 
flagging the determined padding based on a difference with the potential padding.
Poulos, however, teaches/suggests:
analyzing the asset data to determine padding within the digital asset (Poulos [0026]: “As still another example, policies may specify padding space around a virtual object. For example, certain types of virtual objects may be displayed with a small amount of padding space around the object so that the virtual object is permitted to be displayed in a tight fit on a surface relative to surrounding surface features whereas other types of virtual objects may only be permitted to be displayed on surfaces which provide a large amount of padding space around the object.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image of Lin as modified by Chen and Tian to include metadata that specify padding space around a virtual object as taught/suggested by Poulos to render with realism.

Lin as modified by Chen, Tian, and Poulos does not teach/suggest:
comparing the determined padding to potential padding as described within the additional data, wherein the potential padding may be associated with the target environment; and 
performing one or more of the following: 
modifying the determined padding to match the potential padding; and 
flagging the determined padding based on a difference with the potential padding.
Nussbaum, in view of Poulos, teaches/suggests:
comparing the determined padding to potential padding as described within the additional data, wherein the potential padding may be associated with the target environment (Nussbaum col. 18 ll. 36-62: “When updating the virtual environment to include the virtual model of the indicated area within the overall region, the server may utilize a reference object within the virtual environment to match a scale of the virtual model for the indicated area within the overall region to a scale of the virtual model of the overall region;” Poulos [0026]: “As still another example, policies may specify padding space around a virtual object.” [In view of Poulos and Nussbaum, matching the padding space meets the claimed comparing.]); and 
modifying the determined padding to match the potential padding (Nussbaum col. 18 ll. 36-62: “When updating the virtual environment to include the virtual model of the indicated area within the overall region, the server may utilize a reference object within the virtual environment to match a scale of the virtual model for the indicated area within the overall region to a scale of the virtual model of the overall region;” Poulos [0026]: “As still another example, policies may specify padding space around a virtual object.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the padding space of Lin as modified by Chen, Tian, and Poulos to match that of the virtual environment as taught/suggested by Nussbaum for synchronization.
Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Rutman discloses that the size, shape, orientation, and scale of a virtual model may be determined by those of associated with the image (para. [0016]). Maciocci discloses determining a location, orientation, and perspective for display a virtual object (para. [0095]). However, the limitations “further analyzing the asset data to determine a size and scale of the digital asset” and “comparing the determined size and scale with a potential size and scale for the classification type as described within the additional data” in claims 7 and 17; “further analyzing the asset data to determine an orientation of the digital asset” and “comparing the determined orientation with a potential orientation for the classification type as described within the additional data” in claims 8 and 18; and “further analyzing the asset data to determine one or more anchors within the digital asset” and “comparing the determined one or more anchors to a potential one or more anchors for the classification type as described within the additional data” in claims 9 and 19, taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8566329 – conflicting tag suggestions
US 2016/0117574 – automated tagging
US 2019/0005043 – automated tagging
US 2020/0273090 – pose and scale matching
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611